 

SOUTHERN DISTRICT OF MISSISSIPPI

FILED

AUG 19 2019

Deer creer orememrvarensnsee-remererenens
AR

THUR JORNSTON
OEPUTY

 

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF MISSISSIPPI | gy
NORTHERN DIVISION

 

 

 

 

 

UNITED STATES OF AMERICA

v. crimmNaL no, 3/90/38 CwWk
NELSON EVARISTO LOPEZ-OROZCO 8 US.C.'§ 1326(a)

The Grand Jury charges:

On or about August 7, 2019, in Madison County, in the Northern Division of the Southern
District of Mississippi and elsewhere, the defendant, NELSON EVARISTO LOPEZ-OROZCO, an
alien to the United States, who previously had been arrested and removed from the United States,
was found in the United States without having received the consent of the Attorney General of the

United States or the Secretary of the Department of Homeland Security to apply for readmission, or

  
 
     

to reenter, into the United States, all in violation of Title 8, United States Code,

D. MICHAEL HURS

United States Attorney
ATRUEBILL: — ge
S/SIGNATURE REDACTED
Foreperson of the Grand Jury

This indictment was returned in open court by the foreperson or deputy foreperson of the Grand Jury
on this the /f a day of August, 2019.

Fhnlhe LD CG]eclen—

UNITED STATES MAGISTRATE JUDGE

 
